Citation Nr: 0206347	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  00-11 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
post-operative residuals of perforated appendicitis, to 
include resection of the distal ileum and cecum with an 
ileocecostomy, claimed to be caused by VA hospitalization, or 
medical or surgical treatment.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to April 
1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 1999 by the Regional 
Office (RO) in St. Petersburg, Florida.  The Board remanded 
the case for additional development in April 2001.  The case 
has now been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
that claim and the evidence necessary to substantiate the 
claim.

2.  The preponderance of the competent medical evidence shows 
that the proximate cause of the post-operative residuals of 
perforated appendicitis, to include resection of the distal 
ileum and cecum with an ileocecostomy, was not carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospitalization or medical or surgical treatment, nor was the 
proximate cause of any such disability an event which was not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for post-operative residuals of perforated 
appendicitis, to include resection of the distal ileum and 
cecum with an ileocecostomy, claimed to be caused by 
hospitalization, or medical or surgical treatment provided by 
the VA, are not met.  38 U.S.C.A. § 1151 (West 1991 & Supp. 
2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The Board 
remanded the case in April 2001 to have the RO apply the new 
act.  The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
her representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the appellant informed 
her of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The basic elements for establishing 
entitlement to benefits under 38 U.S.C.A. § 1151 in the 
applicable version of the law have remained unchanged despite 
the change in the law with respect to duty to assist and 
notification requirements.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the appellant 
was obtained and considered.  The claims file contains the 
relevant treatment records.  The appellant has declined a 
hearing.  The veteran was afforded a VA disability evaluation 
examination, and the report includes an opinion regarding the 
issue on appeal.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
the VA's resources is not warranted.  Taking these factors 
into consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran contends that the RO made a mistake by denying 
her claim for compensation under 38 U.S.C.A. § 1151.  She 
argues that her post-operative residuals of perforated 
appendicitis are due to poor medical treatment at the VA 
Medical Center.  She asserts that the VA did not properly 
diagnose her appendicitis in a timely manner, and that as a 
result she developed more serious complications and required 
more extensive surgery including the resection of the distal 
ileum and cecum with an ileocecostomy.  She states that she 
continues to suffer from the residuals of the surgery and has 
tenderness and pain in the abdomen.

The appellant's claim for compensation is premised on 
38 U.S.C.A. § 1151 that provides where a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability by reason of VA hospitalization, or medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  
Subsequent amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 require a showing not only that the VA treatment 
in question resulted in additional disability but also that 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  Those amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97.  Because the 
veteran's claim was filed in January 1999, the version of 
§ 1151 that is applicable to this case is the amended version 
that is applicable only to claims filed on or after October 
1, 1997.  See Pub. L. No. 104-204, § 422(b)(1), (c), 110 
Stat. 2926-27 (1996).  

Based on review of the relevant evidence in this matter, and 
for the following reasons and bases, however, it is the 
decision of the Board that the preponderance of the evidence 
weighs against the claim for compensation under 38 U.S.C.A. 
§ 1151 for disability alleged to be caused by hospitalization 
or medical or surgical treatment provided by VA.

The evidence which has been presented includes VA medical 
treatment records which show that the veteran has received 
treatment from the VA for a perforated appendix.  The VA 
hospital discharge summary dated in October 1998 shows that 
the discharge diagnosis was perforated appendicitis.  It was 
noted that at the time of admission, the veteran had a chief 
complaint of progressive abdominal pain for three days.  She 
had developed nausea, diarrhea, and abdominal pain two hours 
after dinner with sudden onset.  He had about a dozen 
episodes of diarrhea that was watery and without melena or 
hematochezia.  The diarrhea resolved after she took over-the-
counter Imodium, but the abdominal pain continued.  She was 
admitted with a diagnosis of a possible urinary tract 
infection and pyelonephritis based on urinalysis.  She also 
had a diagnosis of lower quadrant pain.

The discharge summary further shows that during the hospital 
course she began treatment with multiple antibiotics.  
Surgery was consulted on the day of admission and their 
impression was that this was a urinary tract infection with 
evidence of a partial small bowel obstruction.  The plan was 
to get a CAT scan of the abdomen and pelvis, to place a 
nasogastric tube, to do intravenous hydration and 
antibiotics, to check hepatic panel, amylase and lipase, and 
to rule out pancreatitis or cholecystitis.  

The patient initially responded well to conservative 
measures, including nasogastric tube decompression and 
intravenous antibiotics.  The CAT scan revealed a partial 
small bowel obstruction and some inflammatory changes in the 
bowel mesentery, but no abscess cavity.  The veteran had 
decreased pain on hospital day #2 and appeared to be 
improving.  She was improved by examination concerning her 
distention and pain.  An upper GI series with small bowel 
follow through was obtained on October 19, 1998, and showed a 
sharp cut-off at the distal ileum.  It was presumed that this 
was the level of her obstruction.  Given this information, 
and her lack of continued improvement, it was decided that it 
would be in her best interest to take her to the operating 
room and do a diagnostic laparoscopy and possible exploratory 
laparotomy.  At the time of the laparoscopy, she was found to 
have a pelvic abscess.  Therefore, she had a formal 
exploratory laparotomy where it was found that she had a 
pelvic abscess that resulted from a perforated appendicitis.  
The veteran had drainage of this abscess and a cecectomy with 
a primary reanastomosis of her small intestine into her large 
bowel.  On postoperative day number two it was decided to 
start her on total parenteral nutrition.  On postoperative 
day seven all intravenous antibiotics were stopped, and she 
was started on oral antibiotics.  She had a return of bowel 
function, was able to void on her own, and had adequate pain 
control on oral medication.  She was discharged with 
instructions to avoid strenuous activity.  A separate VA 
operation report also dated in October 1998 shows that the 
operations performed included (1) exploratory laparotomy with 
conversion to open exploratory laparotomy; (2) take down of 
adhesions; and (3) resection of the distal ileum and cecum 
with an ileocecostomy.    

The report of an intestines examination conducted by the VA 
in July 2001 shows that the examiner reviewed the veteran's 
claims file and medical records.  According to the veteran, 
she was admitted to the VA medical center in October 1998 
because of severe abdominal pain.  She was undiagnosed for 
approximately a week, even after extensive tests, and it was 
decided to take her to the operating room for a diagnostic 
laparoscopy.  The laparoscopy revealed a pelvic abscess 
secondary to a perforated appendix, and she underwent a full 
laparotomy with drainage of the abscess.  Part of the 
procedure required a cecectomy with a primary reanastomosis 
of her small intestine into her large bowel.  
Postoperatively, she received intravenous antibiotics and was 
discharged from the hospital on October 28th.  She reported 
that since her discharge from the hospital she had a great 
deal of pain in her abdomen and that the entire abdomen was 
tender to pressure and five to six times a day she got sharp 
stabbing pains in her mid abdomen which lasted one to two 
seconds.  She also stated that her incision and her umbilicus 
were tender.  She had become depressed over the pain was on 
Prozac.  Her bowel movements were normal and her appetite was 
good.

On physical examination, she was well nourished and in no 
distress.  The abdomen had a well-healed midline scar.  It 
was soft with diffused tenderness without localization.  No 
organs or masses were felt.  The diagnoses were (1) ruptured 
appendix with pelvic abscess, October 1998, resulting in 
exploratory laparotomy; (2) resection of the distal ileum and 
cecum with ileocecostomy as part of the operative treatment; 
and (3) generalized abdominal pain since surgery, cause 
undetermined.  The examiner commented that in his view the 
treatment that the veteran received by the medical staff at 
the VA medical center in October 1998 did not demonstrate 
negligence, carelessness, lack of proper skill or error in 
judgment.

The foregoing medical opinion weighs against the veteran's 
claim.  In reviewing the medical evidence pertaining to the 
veteran's disability, the Board notes that there is no 
medical opinion regarding the issue on appeal except the VA 
opinion that weighs against the claim.  Although the veteran 
has offered her own opinion that her complications associated 
with surgery were due to negligence, the United States Court 
of Appeals for Veterans Claims (Court) has held that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (the Court held 
that a veteran does not meet his burden of presenting 
evidence where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer medical opinions).

In summary, the preponderance of the medical evidence shows 
that the proximate cause of the post-operative residuals of 
perforated appendicitis was not carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the hospitalization or 
medical or surgical treatment, nor was the proximate cause of 
any such disability an event which was not reasonably 
foreseeable. 

There has been no opinion offered to contradict the VA 
physician's opinion.  The Board finds that the competent 
evidence does preponderate against the claim, and the claim 
should be denied.  Struck v. Brown, 9 Vet. App. 145, 155 
(1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Accordingly, the Board concludes that the criteria for 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
post-operative residuals of perforated appendicitis, to 
include resection of the distal ileum and cecum with an 
ileocecostomy, claimed to be caused by hospitalization, or 
medical or surgical treatment provided by the VA, are not 
met.


ORDER

The claim for compensation under 38 U.S.C.A. § 1151, for 
post-operative residuals of perforated appendicitis, to 
include resection of the distal ileum and cecum with an 
ileocecostomy, claimed to be caused by hospitalization or 
medical or surgical treatment provided by the VA is denied.



		
	MARK J. SWIATEK 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

